DETAILED ACTION
Claims 1, 2, 4-9, and 11-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, at step 1, the claim recites a method comprising a series of steps, and therefore is a method, which is a statutory category of invention.

At step 2A, prong one, the claim recites acquiring at least one task within the restricted time period, and closing the task.

observation, evaluation, and opinion on a schedule/itinerary based on the incoming request for non-available time.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites “instructions” and “implemented by circuits for implementing functions” recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The “receiving a first request message for a sleeping request, generating a query instruction according to first time information carried in the first request message” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained request is used to perform the acquiring step. Even when viewed in combination, the additional 
The limitations regarding how to determine the restricted period represent mere data gathering that is necessary for use of the recited judicial exception, as the restricted period is used to perform the acquiring step. Further, it does not provide significantly more than the abstract idea as noted above. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The courts have found limitations directed to receiving or transmitting data over a network, recited at a high level of generality, to be well-understood, routine and conventional. See 2106.05(d).
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

As per claim 2, it further provides additional details regarding the routinely scheduled tasks which can fall within the restricted period. The claim represents mere data gathering that is necessary for use of the recited judicial exception, as the schedule information is used to perform the acquiring step. Further it does not provide significantly more than the abstract idea as noted above. Therefore, the claim is not patent eligible.

As per claim 4, it further describes the methods of determining whether a task is scheduled after the restricted time and if so, allowing task to continue. This in the context of this claim encompasses an observation, evaluation, and opinion on a schedule/itinerary to determine whether to allow a task to be performed. Further, it does not provide significantly more than the abstract idea as noted above. Therefore, the claim is not patent eligible.

As per claim 5, the additional elements of “obtaining a message comprising a time field and a reminder field, generating a response message, and sending the response message” does not provide significantly more than the abstract idea as it represents mere data gathering that is necessary for use of the recited judicial exception. Therefore, the claim is not patent eligible.

As per claim 6, the additional elements represents mere data gathering that is necessary for use of the recited judicial exception but does not provide significantly more than the abstract idea as noted above. Therefore, the claim is not patent eligible

As per claim 7, it describes a similar method to that of claim 1, as such it is rejected under the same rationale above.

Regarding claim 8, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above. 
The judicial exception is not integrated into a practical application. In particular, the claim recites one or more processors and a memory for storing one or more programs, the one or 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

Regarding claim 9, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (US 9,348,607 B2).

Regarding claim 1, Chaudhri teaches the invention substantially as claimed including a do-not-disturb processing method (Title: Quiet hours for notifications), implemented by circuits for implementing functions, comprising: 
receiving a first request message for a sleeping request (Col. 12, line 33: receiving quiet hours configuration input); 
generating a query instruction according to first time information carried in the first request message (Abstract: In some implementations, quiet hours can be configured as a time period with a start time and an end time. In some implementations, quiet hours can be wherein determining when quiet hours should be enforced corresponds to a query/determination instruction based on quiet hours as defined by the user as a start time and an end time which correspond to the first time information); 
wherein the first time information is a time of initiating the sleeping request (Abstract: In some implementations, quiet hours can be configured as a time period with a start time and an end time.); 
determining a restricted time period based on the first time information, in response to the query instruction (Col. 8, lines In some implementations, if quiet hours are turned on for a calendar event, quiet hours will be enforced only if the user or computing device is at the location associated with the calendar event; Claim 1: the specified time period is associated with a restricted-notification mode); 
acquiring at least one first task within the restricted time period, from multiple interaction tasks to be executed, (Claim 1: in response to detecting the notification event on the mobile device: determining whether, during the restricted-notification mode and before detecting the notification event, the mobile device initiated a communication with a person associated with the notification event; in accordance with a determination that the mobile device, during the restricted-notification mode and before detecting the notification event, did not initiate the communication with the person associated with the notification event, preventing the mobile device from generating the notification in response to detecting the notification event; Col. 13, lines 13-23: detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the i.e., notification task is closed/prevented)); 
wherein the determining the restricted time period based on the first time information, in response to the query instruction, comprises: 
querying the first time information from night time period information, by using the first time information as a query index, setting the queried first time information as an initial time identifier of the restricted time period, setting end time information of the night time period information as an end time identifier of the restricted time period (Fig. 1A 106, M-F 10pm-6am; Col. 9, lines 9-30: if quiet hours has been enabled for alarm clock events using the system settings of graphical user interface 100, then when a new alarm clock event is generated graphical element 412 can default to ‘on’ and quiet hours can be enforced from the time when the alarm is turned on to the time the alarm sounds (goes off)… a user can set the alarm to wake the user at 6 am in the morning. Quiet hours can be automatically enforced when the user turns on the clock alarm at night and quiet hours enforcement can automatically terminate when the alarm goes off or sounds in the morning; Col. 8, lines 1-2: A clock application can enable quiet hours for a time period corresponding to a sleep/wake schedule.); and 
determining the restricted time period according to the initial time identifier and the end time identifier (Claim 1: the specified time period comprises a start time and an end time… 

Chaudhri does not expressly teach closing the first task. 
However, Chaudhri does teach in at least Fig 6 and Col. 10 lines 30-67:
“At step 602, a notification event is detected on a computing device. For example, a notification event can be associated with an incoming telephone call, a new voice message, receipt of an email, an alarm, a reminder associated with a calendar event, or any other event that can trigger a notification on the computing device.
At step 604, the computing device can determine that quiet hours are enabled on the computing device. For example, quiet hours can be enabled on the computing device through the interfaces described above with reference to FIGS. 1-4.
At step 606, the computing device can determine whether quiet hours criteria have been met. For example, quiet hours criteria can be time, location and/or movement based criteria. Quiet hours criteria can include a quiet hours schedule, calendar events, alarm clock events, movement/speed thresholds (e.g., corresponding to driving, walking, running, etc.), specified locations, for example. If the quiet hours criteria has not been met (e.g., the current time is not within a time period specified for quiet hours, the current location is not a designated quiet hours location, device movement does not exceed a specified threshold, etc.), then notifications generated for events detected by the computing device will not be suppressed.
If the quiet hours criteria has been met at step 606, then at step 610 the computing device can determine whether a quiet hours exception has been met… In some implementations, if no 
Col. 13, lines 13-23: “detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria; and preventing the mobile device from generating sound, light and/or movement in response to detecting the notification event when the one or more criteria are met”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the teachings of Chaudhri with regards to Fig. 6 as cited to encompass the claimed limitation of “closing the first task” as the task/notification event such as a ring, alarm, or other trigger are prevented if it was within the restricted time period. The modification would have been motivated by the desire of ensuring the user is not disturbed during quiet hours. As such, Chaudhri reasonably teaches the limitation as claimed.

Regarding claim 2, Chaudhri teaches, wherein before the receiving the first request message for the sleeping request, the method further comprises: 
configuring the multiple interaction tasks to be executed, according to historical data of a target user, wherein the multiple interaction tasks to be executed comprise a routine task and/or a scheduled task of the target user (Col.7, lines 15-30: In some implementations, graphical user interface 250 can include graphical element 256 for specifying quiet hours start and end times for a location. For example, if a user attends church services 

Regarding claim 4, Chaudhri teaches wherein after the closing the first task, the method further comprises:
monitoring system time of a terminal, acquiring a second task related to second time information from the multiple interaction tasks to be executed, in a case where the system time reaches to a time corresponding to the second time information and the time corresponding to the second time information is not within the restricted time period, and executing the second task (Col. 10, lines 30-67: FIG. 6 is flow diagram 600 of an example quiet hours process. At step 602, a notification event is detected on a computing device. For example, a notification event can be associated with an incoming telephone call, a new voice message, receipt of an email, an alarm, a reminder associated with a calendar event, or any other event that can trigger a notification on the computing device. At step 604, the computing device can determine that quiet hours are enabled on the computing device. For example, quiet hours can be enabled on the computing device through the interfaces described above with reference to FIGS. 1-4. At step 606, the computing device can determine whether quiet hours criteria have been met. 

Regarding claim 8, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above. The additional limitations of one or more processors; and a memory for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to are taught by Chaudhri in at least Col. 14, lines 50-54: a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by one or more processors; Fig. 7, Processor 704 and Memory 750.

Regarding claim 9, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.
Regarding claim 11, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above.

Claims  5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri as applied to claims 1 and 8, in further view of Rodden et al. (US 2019/0334907).

Regarding claim 5, Chaudhri do not expressly teach wherein after the closing the first task, the method further comprises: 
obtaining a message encapsulation format and at least two elements constituting a message content, wherein the at least two elements comprising a time field and a reminder field for indicating that the first task has been closed; generating a first response message according to the message encapsulation format and the message content; and sending the first response message.

However, Rodden teaches wherein after the closing the first task, the method further comprises: 
obtaining a message encapsulation format and at least two elements constituting a message content, wherein the at least two elements comprising a time field and a reminder field for indicating that the first task has been closed and generating a first response message according to the message encapsulation format and the message content and sending the first response message (¶ [0484]: get more sleep tonight?" Here, the system may monitor audible responses from Barb and if Barb answers "yes" or otherwise affirmatively, the system may suggest "If you skip the family period tonight you can get to bed 40 minutes earlier (i.e., time field and reminder field). Would you like to skip the family period tonight?" If Barb rejects the suggestion (e.g., verbally answers "No"), the processor may verbally present another rescheduling option. Here, if Barb accepts one of the suggested rescheduling options, the processor would automatically adjust Barb's schedule for the rest of the evening.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rodden with the teachings of Chaudhri to notify the user that the task has been closed. The modification would have been motivated because unnecessary distractions reduce efficiency and effectiveness much more than people perceive. Even in the case of necessary or important distractions, in most cases those distractions occur at unnecessary times and cause needless resource (e.g., user time) utilization disruptions.

Regarding claim 7, Rodden teaches wherein the method further comprises: generating a second request message for asking whether to enter a sleeping related mode, according to the third time point information, and sending the second request message, receiving a second response message, wherein an affirmative answer to enter the sleeping related mode is encapsulated into the second response message, and closing a third task in the multiple interaction tasks to be executed according to the updated restricted time period (¶ [0484]: get more sleep tonight?" Here, the system may monitor audible responses from Barb and if Barb i.e., time field and reminder field). Would you like to skip the family period tonight?" If Barb rejects the suggestion (e.g., verbally answers "No"), the processor may verbally present another rescheduling option. Here, if Barb accepts one of the suggested rescheduling options, the processor would automatically adjust Barb's schedule for the rest of the evening.).

Regarding claim 12, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri as applied to claims 1 and 8, in further view of Magielse et al. (US 2020/0128653 A1).

Regarding claim 6, Chaudhri do not expressly teach wherein after the closing the first task, the method further comprises: 
collecting times of N historical records for initiating the first request message within a preset time period, wherein N is a positive integer greater than 1; 

updating the restricted time period according to third time point information.

However, Magielse teaches wherein after the closing the first task, the method further comprises: 
collecting times of N historical records for initiating the first request message within a preset time period, wherein N is a positive integer greater than 1 (¶ [0066]: The example history log 500 records a time stamp 502 of a time at which a command is received.); 
acquiring third time information related to a sleep intention according to the collected times, wherein the third time information comprises time point information or time period information (¶ [0046] Similarly, a user may typically go to bed at 10 pm, and therefore has an automatic routine set for the lights in the bedroom to turn on at 9:30 pm. If the user decides to go to sleep early they may for example manually turn the lights off at 9:40 pm.); and 
updating the restricted time period according to third time point information (¶ [0065]: For example history log 408 may comprise a log of each time lights are turned on and off according to an automated routine. Actuator type commands are shown at 410, which has an associated history log 412. The history log 412 may recall incidences of actuator based commands, for example commands from one or more users turning the light switches on and off. FIG. 4 is of course by way of example only, and the history logs may be structured in other ways.).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magielse with the teachings of Chaudhri to determine updated restricted periods based on history logs. The modification would have been motivated by the desire of optimizing user experience based on behavior.

Regarding claim 13, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.
Response to Arguments
Applicant's arguments filed 10/26/2021 regarding rejection under 35 USC Section 101 have been fully considered but they are not persuasive. 
In Remarks Applicant argues:
(I)	The amended independent claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind or as being directed to an abstract idea. The amended claim 1 recites "a do-not-disturb processing method, implemented by circuits for implementing functions," "receiving a first request message for a sleeping request," "generating a query instruction according to first time information carried in the first request message; wherein the first time information is a time of initiating the sleeping request," "determining a restricted time period based on the first time information, in response to the query instruction," "acquiring at least one first task within the restricted time period, from multiple interaction tasks to be executed," "closing the first task," "querying the first time information from night time period information, by using the first time information as a query index," "setting the queried first time information as an initial time identifier of the restricted time period," "setting end time 

In view of the above examiner submits the following
As to point I 
Examiner respectfully disagrees with the Applicant. The amendment "a do-not-disturb processing method, implemented by circuits for implementing functions," does not constitutes significantly more as the circuits are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Further the additional amendments provide further regarding how a restricted time period is determined and are not sufficient to amount to significantly more than the judicial exception. 
The limitation of “acquiring at least one first task within the restricted time period, from multiple interaction tasks to be executed and closing the first task” as drafted, is a process that, observation, evaluation, and opinion on a schedule/itinerary based on the incoming request for non-available time. Accordingly, Applicant’s argument is not persuasive and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1, 2, 4-9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195